Case 1:18-cr-00279-MKB Document 114 Filed 01/21/20 Page 1 of 1 PageID #: 533




                                       SALLY BUTLER
                                         Attorney at Law
                                 42-40 Bell Boulevard Suite 302
                                       Bayside, NY 11361
                             (718) 279-4500 Facsimile (718) 281-0850


January 21, 2020

The Honorable Margo K. Brodie
United States District Court
225 Cadman Plaza East
Brooklyn, N.Y. 11201

                Re:   United States v. Anessa Christian
                      Criminal Docket No. 18 CR 279 (MKB)

Dear Judge Brodie:

        I write this letter in anticipation of our January 23, 2020 status conference. It is respectfully
requested that Ms. Christian be excused. In order to attend the court appearance, she would need
to travel by bus with her two infant children from Newport News, Virginia where she is currently
domiciled. I have been in regular contact with Ms. Christian and have discussed all pertinent issues
with her.

       I have addressed this application with the government and they have no objection. We
continue to engage in plea negotiations.



                                                Respectfully submitted,



                                                Sally Butler


cc: Drew Rolle, AUSA
    Christopher Wright
